Name: Commission Regulation (EEC) No 2018/81 of 16 July 1981 on arrangements for imports into the Community of certain textile products originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 81 No L 195/25Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2018/81 of 16 July 1981 on arrangements for imports into the Community of certain textile products originating in Macao THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community , Article 1 1 . Importation into the Community of the category of products originating in Macao and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ( ! ), as amended by Regulation (EEC) No 920/81 ( 2), and in particular Articles 11 and 15 thereof, Article 2Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Community of knitted or crocheted undergarments (category 82), originating in Macao have exceeded the level referred to in Article 11 (3) ; Whereas, in accordance with Article 1 1 (5), Macao was notified of a request for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limita ­ tion for the period 1981 and 1982 ; 1 . The products as referred to in Article 1 , shipped from Macao to the Community before the date of entry into force of this Regulation , which have not yet been released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period . 2 . Imports of products shipped from Macao to the Community after the entry into force of this Regula ­ tion shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Macao on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limit established for 1981 . Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Macao between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Article 3 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. (') OJ No L 365, 27. 12 . 1978 , p . 1 . ( 2 ) OJ No L 98 , 9 . 4 . 1981 , p . 1 . It shall apply until 31 December 1982 . No L 195/26 Official Journal of the European Communities 18 . 7 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1981 . For the Commission Antonio GIOLITTI Member of the Commission ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 1982 82 60.04 Under garments, knitted or D Tonnes 120 121 B IV a) crocheted , not elastic or rubberized : F 25 29 c ) I 9 11 B. Of other textile materials : BNL 53 53 60.04-38 ; 60 Under garments , other than UK 13 17 babies', knitted or crocheted, not IRL 1 1 elastic or rubberized, of wool , of DK 2 3 fine animal hair or of regene ­ GR 1 2 rated textile fibres EEC 224 237